UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 16-6394


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

SANDRA ELLIOTT,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:09-cr-00383-BO-1)


Submitted:   August 25, 2016                 Decided:   August 30, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sandra Elliott, Appellant Pro Se.       William Miller Gilmore,
Stephen Aubrey West, Assistant United States Attorneys, Kimberly
Ann Moore, Seth Morgan Wood, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Sandra Elliott appeals the district court’s order denying

her motion for return of property.           We have reviewed the record

and find no reversible error.             Accordingly, we affirm for the

reasons stated by the district court.          United States v. Elliott,

No. 5:09-cr-00383-BO-1 (E.D.N.C. Mar. 3, 2016).              We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                  AFFIRMED




                                      2